DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE/ arguments and remarks, filed on 2/25/2022, in which claim(s) 1-20 is/are presented for further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 2/25/2022, has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, filed on 2/25/2022, have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 101, see page 7 to the bottom of page 10 of applicant’s remarks, filed on 2/25/2022, have been fully considered but they are not persuasive.
The examiner respectfully disagrees.
MPEP 2106.04(a)(2)(III) recites:
A. A Claim With Limitation(s) That Cannot Practically be Performed in the Human Mind Does Not Recite a Mental Process.

Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims"); CyberSource, 654 F.3d at 1376, 99 USPQ2d at 1699 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 97 USPQ2d 1274 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 94 USPQ2d 1607 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’).

Examples of claims that do not recite mental processes because they cannot be practically performed in the human mind include:

• a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, SiRF Tech., 601 F.3d at 1331-33, 94 USPQ2d at 1616-17;
• a claim to detecting suspicious activity by using network monitors and analyzing network packets, SRI Int’l, 930 F.3d at 1304;
• a claim to a specific data encryption method for computer communication involving a several-step manipulation of data, Synopsys., 839 F.3d at 1148, 120 USPQ2d at 1481 (distinguishing the claims in TQP Development, LLC v. Intuit Inc., 2014 WL 651935 (E.D. Tex. Feb. 19, 2014)); and
• a claim to a method for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structures (e.g., the pixels of a digital image and a two-dimensional array known as a mask) and the output of a modified computer data structure (a halftoned digital image), Research Corp. Techs., 627 F.3d at 868, 97 USPQ2d at 1280.

In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:

• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);
• claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014);
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and
• a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential).

B. A Claim That Encompasses a Human Performing the Step(s) Mentally With or Without a Physical Aid Recites a Mental Process.

If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").

The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. For instance, in CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process. 654 F.3d at 1372-73, 99 USPQ2d at 1695. See also Flook, 437 U.S. at 586, 198 USPQ at 196 (claimed "computations can be made by pencil and paper calculations"); University of Florida Research Foundation, Inc. v. General Electric Co., 916 F.3d 1363, 1367, 129 USPQ2d 1409, 1411-12 (Fed. Cir. 2019) (relying on specification’s description of the claimed analysis and manipulation of data as being performed mentally "‘using pen and paper methodologies, such as flowsheets and patient charts’"); Symantec, 838 F.3d at 1318, 120 USPQ2d at 1360 (although claimed as computer-implemented, steps of screening messages can be "performed by a human, mentally or with pen and paper").

C. A Claim That Requires a Computer May Still Recite a Mental Process.

Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").

In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.

In the present application, the independent claims 1, 8 and 15 recite:
“receiving a first data group and a second data group, wherein each of the first data group and the second data group comprises one or more values;
associating, based on a common value of the one or more values, the first data group and the second data group; and
based on the association, providing a suggestion to add at least one value from the second data group to the first data group”.
The steps of “receiving”, “associating” and “providing” are so broad to include an interpretation that they can be performed as mental steps and, thus, be a mental process.
MPEP 2106.04(a)(2)(III)(A) recites:
Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims"); CyberSource, 654 F.3d at 1376, 99 USPQ2d at 1699 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 97 USPQ2d 1274 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 94 USPQ2d 1607 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’).

…

In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:

• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);
• claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014);
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and
• a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential).

In claim 1, there is no mention of a physical device.  In this application, there is no detail about how the first and second data groups are received (that requires the implementation be in a machine, i.e., performed using a table, data object, linked list, tree, array, etc.), there is no detail on how the first and second data groups are implemented and what is looked at to associate the first and second data groups (that requires the implementation be in a machine, i.e., if performed in a database, what column, row, field, value, etc. is used and if it is equal to, less than, greater than, etc.) and there is no detail on how a suggestion is formulated based on a broad and undefined association (that requires the implementation be in a machine, i.e., if performed in a database, what is a suggestion and where are the possible suggestions stored and retrieved from and what criteria is used to select a suggestion).  The limitations are recited at such a high level to encompass mental processes.  Applying MPEP 2106.04(a)(2)(III)(A), the claim is a mental process and is subject matter ineligible.
Note: Applicant can overcome this/these rejection(s) by adding detail to one or more of the “receiving”, “associating” and “providing” steps so that the step(s) must be performed on a machine and can no longer be performed in the mind and make the invention subject matter eligible, see MPEP 2106.04(a)(2)(III)(A) “Examples of claims that do not recite mental processes because they cannot be practically performed in the human mind include” recited above.
MPEP 2106.04(a)(2)(III)(C) recites:
A Claim That Requires a Computer May Still Recite a Mental Process.

Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").

In claim 8, “one or more processors” and “a memory” are recited; however, the limitations are extra solution activity.  In claim 15, “one or more non-transitory computer-readable media” is recited; however, the limitation is, likewise, extra solution activity.  Again, in both cases, there is no detail about how the first and second data groups are received (that requires the implementation be in a machine, i.e., performed using a table, data object, linked list, tree, array, etc.), there is no detail on how the first and second data groups are implemented and what is looked at to associate the first and second data groups (that requires the implementation be in a machine, i.e., if performed in a database, what column, row, field, value, etc. is used and if it is equal to, less than, greater than, etc.) and there is no detail on how a suggestion is formulated based on a broad and undefined association (that requires the implementation be in a machine, i.e., if performed in a database, what is a suggestion and where are the possible suggestions stored and retrieved from and what criteria is used to select a suggestion).  The limitations are recited at such a high level to encompass mental processes.  Applying MPEP 2106.04(a)(2)(III)(C), the claim is a mental process even if it is claimed as being performed on a computer and is subject matter ineligible.
Note: Applicant can overcome this/these rejection(s) by adding detail to one or more of the “receiving”, “associating” and “providing” steps so that the step(s) must be performed on a machine and can no longer be performed in the mind to make the invention subject matter eligible, see MPEP 2106.04(a)(2)(III)(A) “Examples of claims that do not recite mental processes because they cannot be practically performed in the human mind include” recited above.
As such, the rejection(s) of claim(s) 1-20 under 35 U.S.C. 101 for being directed to an abstract idea without significantly more stand.

Applicant’s arguments that Leung does not disclose “associating, based on a common value of the one or more values, the first data group and the second data group” as recited in claim 1, see the middle of page 11 to the middle of page 13 of applicant’s remarks, filed on 2/25/2022.
The examiner respectfully disagrees.  The examiner would like to point out that the claim does not specify how the “associating” occurs only that the use of “a common value of the one or more values” is considered.  There is no mention what is the “common value”, nor what relation only that it is used.  Additionally, the claim does not define what are the “first data group” and “second data group”.  As such, the language is very broad and the broadest reasonable interpretation applies.
In the advisory action, dated 11/16/2021, states:
“Applicant argues that all elements of claim 1 cannot be practically performed in the human mind in particular applicant argues about the limitation “providing a suggestion to add at least one value from the second data group to the first data group”, see the middle of page 8 to the top of page 9 (i.e., bullet point “(A)(i)”) of applicant’s remarks, filed on 11/1/2021.
The examiner respectfully disagrees.  The examiner would like to point out that a “first data group” and a “second data group” are very broad terms.  For example, if a person received the following information (either via a piece of paper, shown on a screen, told, etc.):

First data set:
First name: John
Middle name: null
Last name: Smith
Social Security number (SSN): 123-45-6789
Telephone number: (987) 654-3210

Second data set:
First name: John
Middle name: Allen
Last name: Smith
Social Security number (SSN): 123-45-6789
Telephone number: (987) 654-3210

The person could look and see that the “SSN” is the same in the “first data set” and the “second data set”.  Mentally knowing that “SSN” are unique, the person would know that the same person is being referenced in the “first data set” and the “second data set”.  Seeing that there is a “Middle name” in the “second data set” that is not present in the “first data set”, the person could add the “Middle name” value of “Allen” to the “first data set” based on the mentally knowing that “SSN” are unique and, therefore, the same person is being referenced in both data sets.  Thus, “providing a suggestion to add at least one value from the second data group to the first data group” is a step that can be performed by the human mind.
…
Applicant argues that “The cited reference fails to disclose ‘associating, based on a common value of the one or more values, the first data group and the second data group’”, see the bottom of page 10 to page 11 (i.e., bullet point “(B)(i)”) of applicant’s remarks, filed on 11/1/2021.
The examiner respectfully disagrees.  Leung, [0037] and [0038] disclose examples of contact management applications can include Outlook from Microsoft Corporation, Apple Contacts and/or Google Gmail [i.e., where each content management application stores its own data values, where each is being interpreted as a “data group”].  The aggregation component can function to link contacts that relate to the same person [i.e., where however representation of the same person/user and how the values are determined to be the same is being interpreted as “common value of the one or more values”].  The contacts can be thought of as duplicate contacts in that they relate to the same person.  The duplicate contacts may be from different sources, and/or from the same source.  The sources can be from multiple instances of the same contact management applications, different contact management applications, social media sites, websites, and/or corporate address books, among others.”  In order for a determination to be made that duplicate contacts relate to the same person, there must be some common/overlapping information to determine/decide that the contacts are the same person.  Any of the common/overlapping information would satisfy the claim requirement of “a common value of the one or more values”.  See the examiner’s example in addressing bullet point “(A)(i)”, where there are common values “First name: John”, “Last name: Smith”, “SSN: 123-45-6789” and “Telephone number: (987) 654-3210” between the “first data group” and the “second data group”.  In the examiner’s example, it is definitive that it is the same person because the SSNs are unique and the same; however, assuming arguendo, that SSN is not a part of the “data group” examples, it can still be surmised that it is the same person based on having 3 values that are the same in “First name: John”, “Last name: Smith” and “Telephone number: (987) 654-3210”.  For Leung to determine that a contact is a duplicate, some form of this process just described has to occur.  Thus, Leung discloses “associating, based on a common value of the one or more values, the first data group and the second data group” as recited in claim 1.

As was stated in the advisory action, in order for Leung to determine that the contacts are duplicates, there needs to be sufficient amount of data that is the same to make a determination that the contacts are indeed the same and linking them together as such.  This data and the data being the same is being interpreted “a common value of the one or more values” and the “associating”, respectively.  As noted above, the claim has not defined what is “a common value of the one or more values” or “associating” and, thus, broadest reasonable interpretation applies.  In Leung, the “first data group” is being interpreted to be contacts in either Outlook, Apple or Gmail email system.  In Leung, the “second data group” is being interpreted to be contacts in either Outlook, Apple or Gmail email system, which is not considered the “first data group”.  As noted above, the claim has not defined what is the “first data group” or the “second data group” and, thus, broadest reasonable interpretation.  Thus, Leung discloses “associating, based on a common value of the one or more values, the first data group and the second data group” as recited in claim 1.

Applicant’s arguments that Leung does not disclose “based on the association, providing a suggestion to add at least one value from the second data group to the first data group” as recited in claim 1, see the middle of page 13 to page 14 of applicant’s remarks, filed on 2/25/2022.
The examiner respectfully disagrees.  The examiner would like to point out that the claim does not specify how the “association” is used only that it is considered.  The examiner would also like to point out that the claim has not defined/positively recited “suggestion”.  The name is suggestive of what it is, but the claim does not positively recite what it is.  As such, the language is very broad and the broadest reasonable interpretation applies.
In the advisory action, dated 11/16/2021, states:
Applicant argues that “The cited reference fails to disclose ‘based on the association, providing a suggestion to add at least one value from the second data group to the first data group’”, see page 12 (i.e., bullet point “(B)(iI)”) of applicant’s remarks, filed on 11/1/2021.
The examiner respectfully disagrees.  Leung, [0042] discloses allowing a new piece of contact information to be propagated across duplicate contacts.  Normalization can be employed to determine duplicate contacts.  When a new value for a property is added, the value can be written to writable duplicate contacts that don’t already have a value for that property.  The “associating” occurred through the determination that the contacts are same/duplicate through common values (see the discussion regarding bullet point “B)(i)” above) and that they should contain the same information.  The “new piece of contact information” is a value that is in one of the duplicates that is not in the others and this value is written to the duplicate contacts.  This value is being interpreted as the “suggestion to add at least one value”, where, in this case, it has already been determined to add the value.
Additionally, Leung, [0043] discloses the attribution module can facilitate propagating information across writable contacts.  For instance, when the user adds, edits, or deletes contact information, some configurations can be configured such that information is propagated to all writable duplicate contacts, when possible.  Again, the “associating” occurred through the determination that the contacts are same/duplicate through common values (see the discussion regarding bullet point “B)(i)” above) and that they should contain the same information.  The “added/edited/deleted contact information” is a value that is in one of the duplicates that is not in the others and this value is written to the duplicate contacts.  This value is being interpreted as the “suggestion to add at least one value”, where, in this case, it has already been determined to add the value.  Thus, Leung discloses “based on the association, providing a suggestion to add at least one value from the second data group to the first data group” as recited in claim 1.

As was stated in the advisory action and earlier, in Leung, the “first data group” is being interpreted to be contacts in either Outlook, Apple or Gmail email system.  In Leung, the “second data group” is being interpreted to be contacts in either Outlook, Apple or Gmail email system, which is not the considered the “first data group”.  Outlook, Apple and Gmail email systems are not the same applications.  As such, the system stores data that another system does not and/or even if the systems have all of the same fields, it does not mean all of the fields in all of the systems have been filled in.  As noted earlier, there needs to be sufficient amount of data that is the same to make a determination that the contacts are indeed the same and linking them together as such.  This data and the data being the same is being interpreted “a common value of the one or more values” and the “associating”, respectively; however, because Outlook, Apple and Gmail email systems are not the same system and/or even if the systems have all of the same fields, it does not mean all of the fields in all of the systems have been filled in, the “suggestions” would be adding the data present in one system and not the other and/or adding the data in a field that is present in one system, but not in the other once the determination is made that the contact referenced in one system is the same as in the other system.  Thus, Leung discloses “based on the association, providing a suggestion to add at least one value from the second data group to the first data group” as recited in claim 1.
Note: Applicant may be able to overcome the cited prior art by adding detail to one or more of the “associating” and “providing” steps and defining what a “suggestion” is.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a first data group and a second data group, wherein each of the first data group and the second data group comprises one or more values; associating, based on a common value of the one or more values, the first data group and the second data group; and based on the association, providing a suggestion to add at least one value from the second data group to the first data group.
The limitation of receiving a first data group and a second data group, wherein each of the first data group and the second data group comprises one or more values, is a process that, under its broadest reasonable interpretation, is mere data retrieval and covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
The limitation of associating, based on a common value of the one or more values, the first data group and the second data group, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
The limitation of based on the association, providing a suggestion to add at least one value from the second data group to the first data group, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.  In claim 8, the claim recites one or more processors and a memory.  The one or more processors and memory is/are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f).
This judicial exception is not integrated into a practical application.  In claim 15, the claim recites one or more non-transitory computer-readable media and a processor.  The one or more non-transitory computer-readable media and processor  is/are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer, see MPEP 2106.05(f).

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein receiving the first data group and the second data group comprises receiving the first data group and the second data group from at least one: of a social network, a personal address book, or a database of contact information.
The limitation covers mental processes.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein receiving the first data group and the second data group comprises receiving the first data group and the second data group from at least one: of a social network, a personal address book, or a database of contact information.
The limitation covers mental processes.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the one or more values comprise at least one of: a phone number, an email address, a web address, or a contact name.
The limitation covers mental processes.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein associating, based on the common value of the one or more values, the first data group and the second data group comprises determining that a value of the one or more values in the first data group is equivalent to a value of the one or more values in the second data group.
The limitation covers mental processes.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein providing the suggestion to add at least one value from the second data group to the first data group comprises providing the suggestion when an address book is accessed.
The limitation covers mental processes.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 6, 13 and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein associating, based on the common value of the one or more values, the first data group and the second data group comprises: generating a plurality of key values comprising each of the one or more values in the first data group and the second data group; determining, for each key value of the plurality of key values, whether at least one of the first data group or the second data group comprises the key value; and associating, based on the determination of whether at least one of the first data group or the second data group comprises the key value, the first data group and the second data group.
The limitation covers mental processes.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein associating, based on the determination of whether at least one of the first data group or the second data group comprises the key value, the first data group and the second data group comprises determining that the first data group and the second data group comprise a threshold quantity of key values.
The limitation covers mental processes.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung et al., US 2014/0172805 A1 (hereinafter “Leung”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8 and 15
Leung discloses a method n apparatus comprising:
receiving a first data group and a second data group, wherein each of the first data group and the second data group comprises one or more values (Leung, [0037] and [0038], see examples of contact management applications can include Outlook from Microsoft Corporation, Apple Contacts and/or Google Gmail [i.e., where each content management application is being interpreted as a “data group” and where the data associated with a particular user is being interpreted as the “one or more values”].  The aggregation component can function to link contacts that relate to the same person.  The contacts can be thought of as duplicate contacts in that they relate to the same person.  The duplicate contacts may be from different sources, and/or from the same source.  The sources can be from multiple instances of the same contact management applications, different contact management applications, social media sites, websites, and/or corporate address books, among others);
associating, based on a common value of the one or more values, the first data group and the second data group (Leung, [0037] and [0038], see examples of contact management applications can include Outlook from Microsoft Corporation, Apple Contacts and/or Google Gmail [i.e., where each content management application is being interpreted as a “data group”].  The aggregation component can function to link contacts that relate to the same person [i.e., where however representation of the same person/user and how the values are determined to be the same is being interpreted as “common value of the one or more values”].  The contacts can be thought of as duplicate contacts in that they relate to the same person.  The duplicate contacts may be from different sources, and/or from the same source.  The sources can be from multiple instances of the same contact management applications, different contact management applications, social media sites, websites, and/or corporate address books, among others); and
based on the association, providing a suggestion to add at least one value from the second data group to the first data group (Leung, [0042], see allowing a new piece of contact information to be propagated across duplicate contacts.  Normalization can be employed to determine duplicate contacts.  When a new value for a property is added, the value can be written to writable duplicate contacts that don’t already have a value for that property; and Leung, [0043], see the attribution module can facilitate propagating information across writable contacts.  For instance, when the user adds, edits, or deletes contact information, some configurations can be configured such that information is propagated to all writable duplicate contacts, when possible).
Claim(s) 8 and 15 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 8, Leung discloses an apparatus comprising:
one or more processors (Leung, [0032], see processor); and
a memory storing processor-executable instructions (Leung, [0032], see storage/memory).
With respect to claim 15, Leung discloses one or more non-transitory computer-readable media storing processor-executable instruction (Leung, [0032], see storage/memory).

Claims 2, 9 and 16
With respect to claims 2, 9 and 16, Leung discloses wherein receiving the first data group and the second data group comprises receiving the first data group and the second data group from at least one: of a social network, a personal address book, or a database of contact information (Leung, [0037] and [0038], see examples of contact management applications can include Outlook from Microsoft Corporation, Apple Contacts and/or Google Gmail).

Claims 3, 10 and 17
With respect to claims 3, 10 and 17, Leung discloses wherein the one or more values comprise at least one of: a phone number (Leung, [0012] and [0013], see phone property section), an email address (Leung, [0011] and [0012], see email address), a web address, or a contact name (Leung, [0020], see name).

Claims 4, 11 and 18
With respect to claims 4, 11 and 18, Leung discloses wherein associating, based on the common value of the one or more values, the first data group and the second data group comprises determining that a value of the one or more values in the first data group is equivalent to a value of the one or more values in the second data group (Leung, [0023]-[0025], see examples of determining equivalent values).

Claims 5, 12 and 19
With respect to claims 5, 12 and 19, Leung discloses wherein providing the suggestion to add at least one value from the second data group to the first data group comprises providing the suggestion when an address book is accessed (Leung, [0042], see allowing a new piece of contact information to be propagated across duplicate contacts.  Normalization can be employed to determine duplicate contacts.  When a new value for a property is added, the value can be written to writable duplicate contacts that don’t already have a value for that property; and Leung, [0043], see the attribution module can facilitate propagating information across writable contacts.  For instance, when the user adds, edits, or deletes contact information, some configurations can be configured such that information is propagated to all writable duplicate contacts, when possible).

Claims 6, 13 and 20
With respect to claims 6, 13 and 20, Leung discloses wherein associating, based on the common value of the one or more values, the first data group and the second data group comprises:
generating a plurality of key values comprising each of the one or more values in the first data group and the second data group (Leung, [0023]-[0025], see examples of determining equivalent values);
determining, for each key value of the plurality of key values, whether at least one of the first data group or the second data group comprises the key value (Leung, [0023]-[0025], see examples of determining equivalent values); and
associating, based on the determination of whether at least one of the first data group or the second data group comprises the key value, the first data group and the second data group (Leung, [0023]-[0025], see examples of determining equivalent values).

Claims 7 and 14
With respect to claims 7 and 14, Leung discloses wherein associating, based on the determination of whether at least one of the first data group or the second data group comprises the key value, the first data group and the second data group comprises determining that the first data group and the second data group comprise a threshold quantity of key values (Leung, [0023]-[0025], see examples of determining equivalent values).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Murrish et al., 10,628,553, for health information transformation system;
– Ling et al., 2014/0280140, for displaying recommended content;
– Varma et al., 2014/0222722, for continuous improvement of data;
– Ezov et al., 2014/0122419, for promoting database cost savings;
– Koren et al., 2014/0074806, for validating documents using rules sets;
– Malka et al., 2013/0117219, for knowledge-based data quality solutions;
– Kitajima et al., 2011/0231700, for correction candidate output method; and
– Chen, 2010/0281061, for semantic data validation of disjoint data.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: May 6, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152